Electronically Filed
                                                         Supreme Court
                                                         SCWC-30291
                                                         16-NOV-2012
                                                         01:24 PM
                            NO. SCWC-30291
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          ROPATI J. TAUTUA,
                   Petitioner/Claimant-Appellant,

                                 vs.

         BCI COCA-COLA BOTTLING COMPANY OF LOS ANGELES,
           Respondent/Employer-Appellee, Self-Insured,

                                 and

  SEDGWICK CMS, Respondent/Third-Party Administrator-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (ICA CASE NO. 30291; AB 2005-503 (2-99-06569))

           ORDER DISMISSING MOTION FOR RECONSIDERATION
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
   and Circuit Judge Nakasone, in place of Acoba, J., recused)

          On November 9, 2012, Petitioner filed a Motion
Requesting Reconsideration of Decision.      Upon review of the
documents and the record,
          IT IS HEREBY ORDERED that Petitioner’s motion for
reconsideration is dismissed.    See HRAP Rule 40.1(h).
          DATED:   Honolulu, Hawai#i, November 16, 2012.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Karen T. Nakasone